On this case as now stipulated the decision of the Public Service Commission that the service charge of *945forty cents per consumer* per month was legal and was not a “ rent or gas meter ” charge, is reversed and the defendant Rochester Gas and Electric Corporation is enjoined from collecting such charge. All concur, except Cochrane and Van Kirk, JJ., dissenting on the ground that it does not appear that the consumption of gas by plaintiff is so little as to cause plaintiff to be injuriously affected by the charge in question, and that the submission does not state a cause of action in favor of plaintiff.

 This decision, originally handed down on November 16, 1921, was amended on November 23, 1921, by inserting the word “ consumer ” in place of “ 1,000 feet.” — [Rep.